ROBERTS, Justice,
concurring.
When the trial judge was presented with the Soviet marriage certificate at issue here, he believed it to be a summary, rather than a copy, of an official record of the *518Soviet Union. Consequently, he deferred ruling upon its admissibility until the end of trial, so that the proponent could have an opportunity to show good cause for its admission and all parties could have reasonable opportunity to investigate its authenticity and accuracy. 42 Pa.C.S.A. § 5328(b).
Today the majority holds that the trial judge’s belief was erroneous and that the document was admissible, without further proof, as an official record. With this holding I agree. However, I cannot agree with the majority’s characterization of the deferral of rulings on evidence of questionable admissibility as “a practice which we discourage.” 426 A.2d at 1137.
Both the Federal Rules of Evidence and the Uniform Rules of Evidence specifically permit the judge in a bench trial to defer ruling on the admissibility of evidence of questionable relevancy. Fed.R.Evid. 104; Unif.R.Evid. 104.
“[Ejxperience has demonstrated that in a trial or hearing where no jury is present, more time is ordinarily lost in listening to arguments as to the admissibility of evidence and in considering offers of proof than would be consumed in taking the evidence proffered, and that, even if the trier of facts, by making close rulings upon the admissibility of evidence, does save himself some time, that saving will be more than offset by the time consumed by the reviewing court in considering the propriety of his rulings and by the consequent delay in the final determination of the controversy.”
Donnelly Garment Co. v. NLRB, 123 F.2d 215, 224 (8th Cir. 1941). See McCormick on Evidence, Ch. 6, § 60 (McCleary ed. 1972); 89 C.J.S. § 589; see generally 1 Wigmore on Evidence ¶ 14 (3rd ed. 1940).
“[T]he practice of contingently admitting evidence in a bench trial is a longstanding one encouraged by many courts and commentators to prevent new trials following reversals attributable to overly scrupulous application of evidentiary rules. E. g, Builders Steel Co. v. IRS, 179 F.2d 377, 379 (8th Cir. 1950); Devitt, The Judge’s Profession, Seminars for *519Newly Appointed United States District Judges 8 (Comm. on Pretrial Procedure, Judicial Conference of the United States 1963).” United States ex rel. Placek v. State of Illinois, 546 F.2d 1298 (7th Cir. 1976).
Although this Court has had little occasion to comment on the practice of deferring evidentiary rulings in bench trials, we have certainly never discouraged it. In Honan v. Donaldson, 331 Pa. 388, 391, 200 A. 30, 32 (1938), appellant objected that the trial court had no power to receive certain testimony “ ‘by reserving the right to strike out such testimony at the conclusion of the case.’ ” In response, this Court said: “[I]t is a common practice; much must be left to the discretion of the trial judge; here there was no abuse.” See Allen v. McMasters, 3 Watts 181 (1834). Here, too, had the trial judge been correct in his view that the evidence was a summary and not a copy of an official record, his deferral of a ruling on the admissibility of the document would have been entirely proper.
Thus, although I agree with the holding of the majority, I cannot join the majority in “discouraging,” albeit in dictum, a practice which promotes, rather than impedes, economy and efficiency in the administration of justice. The exercise of this salutary and well-established practice should be left, as it always has been, to the sound discretion of the trial judge.